Exhibit 99.1 1245 “Q” Street Lincoln, NE68508 Phone:402-475-2525 Fax:402-475-9061 Contact: Kevin R. Karas Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES FOURTH QUARTER AND YEAR-END 2011 RESULTS Company Achieves Record Net New Sales in Fourth Quarter 2011 Board of Directors Increases Quarterly Dividend to $.26 Per Share LINCOLN, Nebraska (February 14, 2012) — National Research Corporation (NASDAQ:NRCI) today announced results for the fourth quarter and year-end 2011. Fourth Quarter · Net new sales of $6.0 million · Revenue up 20% to $19.1 million · Net income up 100% to $3.1 million · Diluted earnings per share of $0.46, up 100% Year-end 2011 · Net new salesup 22% · Revenue up 20% to $75.8 million · Net income up 36% to $11.6 million · Diluted earnings per share of $1.69, up 34% Commenting on the fourth quarter results and overall company performance, Michael D. Hays, chief executive officer of National Research Corporation, said, “We clearly had a very good quarter, highlighted by record-breaking net new sales and strong revenue growth, which simply topped off what has been a very strong year overall.” Revenue for the quarter ended December 31, 2011, was $19.1 million, compared to $15.9 million for the same quarter in 2010.Net income for the quarter ended December 31, 2011, was $3.1 million, or $0.47 per basic share and $0.46 per diluted share, compared to $1.6 million for the fourth quarter 2010, or $0.24 per basic share and $0.23 per diluted share. -MORE- NRCI Announces Fourth Quarter and Year-End 2011 Results Page 2 February 14, 2012 Revenue for the year ended December 31, 2011, was $75.8 million, compared to $63.4 million for the same period in 2010, an increase of 20%.Net income for the year ended December 31, 2011, was $11.6 million or $1.73 per basic share and $1.69 per diluted share, compared to $8.5 million for the year ended December 31, 2010, or $1.28 per basic share and $1.26 per diluted share. The Company’s Board of Directors has declared a regular quarterly cash dividend of $0.26 (twenty-six cents) per share, an increase of 18% over the prior quarter, payable March 30, 2012, to shareholders of record as of the close of business on March 2, 2012. In closing, Kevin Karas, chief financial officer of National Research Corporation, said, “We are very pleased with the financial performance in both the fourth quarter and full year that has been achieved as a result of our current business model.In particular, we are very encouraged with our continued trend of strong organic revenue growth and an increase in our operating margin.” A listen-only simulcast of National Research Corporation’s 2011 fourth quarter and year-end conference call will be available online at www.earnings.com on February 15, 2012, beginning at 11:00 a.m. Eastern time.The online replay will follow approximately one hour later and continue for 30 days. National Research Corporation, headquartered in Lincoln, Nebraska, is a leading provider of performance measurement, improvement services, and governance education to the healthcare industry in the United States and Canada. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals.Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the Securities and Exchange Commission. -MORE- NRCI Announces Fourth Quarter and Year-End 2011 Results Page 3 February 14, 2012 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Statements of Income (In thousands, except per share data) Three Months Ended Twelve Months Ended December 31, December 30, Revenue $ Operating expenses: Direct expenses Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense), net: Interest income 5 1 13 6 Interest expense ) Other, net ) ) 41 ) Total other expense, net ) Income before income taxes Provision for income taxes Net income $ Net income per share, basic $ Net income per share, diluted $ Weighted average shares outstanding: Basic Diluted -MORE- NRCI Announces Fourth Quarter and Year-End 2011 Results Page 4 February 14, 2012 NATIONAL RESEARCH CORPORATION Unaudited Consolidated Condensed Balance Sheets (Dollars in thousands) Dec. 31, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes recoverable Other current assets Total current assets Net property and equipment Goodwill Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Income taxes payable Notes payable Total current liabilities Non-current liabilities Total Liabilities Shareholders’ Equity: Common stock, $0.001 par value; 20,000,000 shares authorized; issued 8,117,849 in 2011 and 8,044,855 in 2010; outstanding 6,724,280 in 2011 and 6,668,574 in 2010 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -END-
